 1   CYRUS S. WHITTAKER
     NEVADA BAR NO. 14965
 2   10833 Wilshire Blvd. #429
     Los Angeles, CA 90024
     Telephone:    725.696.9635
 3   Fax:          310.300.1426
     Email:        whittakercyrus@gmail.com
 4

 5
                                    UNITED STATES DISTRICT COURT
 6
                                          DISTRICT OF NEVADA
 7

 8    CYRUS S. WHITTAKER, individually on                 CASE NO.: 2:21-cv-01019-RFB-BNW
      behalf of himself,
 9                    Plaintiff,                          STIPULATION TO EXTEND OPPOSITION
                                                          DEADLINE (THIRD REQUEST) FOR
10           v.                                           MOTION TO DISMISS DEFENDANTS
                                                          ZACHARY POTTS, D.D.S. AND MICHAEL
11    SMILEDIRECTCLUB, LLC; ZACHARY
      POTTS, D.D.S; MICHAEL GUIRGUIS,                     GUIRGUIS, D.D.S. FOR LACK OF
      D.D.S; DOES 1 through 10; and ROE                   PERSONAL JURISDICTION
12
      ENTITIES 11 through 20, inclusive,                  AND [PROPOSED] ORDER
13
                      Defendants.
14

15

16          Plaintiff Cyrus Whittaker and Defendants SmileDirectClub, LLC; Zachary Potts, D.D.S.;

17   Michael Guirguis, D.D.S, by and through their undersigned counsel, hereby stipulate as follows:

18          1. Plaintiff’s Opposition to Defendants’ Motion to Dismiss Defendants Zachary Potts,

19                D.D.S. and Michael Guirguis, D.D.S. for Lack of Personal Jurisdiction was initially

20                due June 18, 2021.

21          2. On June 16, 2021, Plaintiff and Defendants agreed (via stipulation) to extend the

22                deadline for Plaintiff’s Opposition to Defendants’ Motion to Dismiss Defendants

23                Zachary Potts, D.D.S. and Michael Guirguis, D.D.S. for Lack of Personal Jurisdiction
                                                      1
24

25

26
 1              from June 18, 2021 to June 28, 2021. On June 23, 2021, Plaintiff and Defendants

 2              further agreed (via stipulation) to extend the deadline for Opposition to Defendants’

 3              Motion to Dismiss Defendants Zachary Potts, D.D.S. and Michael Guirguis, D.D.S.

 4              for Lack of Personal Jurisdiction to July 6, 2021. These requests were previously

 5              granted by the Court.

 6          3. Plaintiff and Defendants have further agreed, due to continuing preliminary work

 7              together on this case, to extend the deadline for Opposition to Defendants’ Motion to

 8              Dismiss Defendants Zachary Potts, D.D.S. and Michael Guirguis, D.D.S. for Lack of

 9              Personal Jurisdiction to July 12, 2021.

10          Based on the foregoing, with good cause appearing, Plaintiff and Defendants stipulate as

11   follows:

12          1. The deadline for Plaintiff’s Opposition to the Defendants’ Motion to Dismiss

13              Defendants Zachary Potts, D.D.S. and Michael Guirguis, D.D.S. for Lack of Personal

14              Jurisdiction is continued to July 12, 2021.

15          IT IS SO STIPULATED.

16

17    DATED: June 30, 2021                   PLAINTIFF, IN PRO PER

18
                                             By:           /s/ Cyrus Whittaker
19                                                        CYRUS S. WHITTAKER (PLAINTIFF)
                                                          Nevada Bar No. 14965
20                                                        10833 Wilshire Blvd. #429
                                                          Los Angeles, CA 90024
21                                                        Telephone: 725.696.9635
                                                          Fax: 310.300.1426
22

23
                                                      2
24

25

26
 1   DATED: June 30, 2021   HALL PRANGLE & SCHOONVELD, LLC

 2
                            By:   /s/ Tyson Dobbs
 3                                  TYSON J. DOBBS, Esq.
                                    Nevada Bar No. 111953
 4                                  IAN M. HOUSTON, ESQ.
                                    Nevada Bar No.11815
 5                                  1140 N. Town Center Dr., Ste. 350
                                    Las Vegas, NV 89144
                                    Attorneys for Defendants
 6                                  SmileDirectClub, LLC, Zachary Potts, D.D.S.
                                    and Michael Guirguis, D.D.S.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
                                  3
24

25

26
 1                                                ORDER

 2   The Court, having considered the stipulation between the Plaintiff and Defendants and with good

 3   cause appearing, hereby orders as follows:

 4              1. The deadline for Plaintiff’s Opposition to the Defendants’ Motion to Dismiss

 5                 Defendants Zachary Potts, D.D.S. and Michael Guirguis, D.D.S. for Lack of

 6                 Personal Jurisdiction is continued to July 12, 2021.

 7          IT IS SO ORDERED.

 8                                                       ____________________________
                                                         RICHARD F. BOULWARE, II
 9                                                       United States District Judge
                                                         DATED this _____
                                                                       1st dayofofJune,
                                                                                   July,2021
                                                                                         2021.
10

11

12

13

14

15

16

17

18

19

20

21

22

23
                                                    4
24

25

26
